Title: To James Madison from James Blake, 28 March 1802 (Abstract)
From: Blake, James
To: Madison, James


28 March 1802, Baltimore. In answer to JM’s letter of 21 Mar. [not found], received 27 Mar., reports his inability to “proceed to my department in France” because of claims “amounting to eleven or twelve thousand dollars” against his wife’s estate that remain to be settled; “it will not, probably, be in my power to leave the United States until about the middle of next summer.” Has been unable to learn if any vessels are cleared for Antwerp. If that happens “before the time I mentioned,” asks that the president allow him to appoint an agent to officiate for him in the meantime.
 

   
   RC (DNA: RG 59, CD, Antwerp, vol. 1). 1 p.



   
   A full transcription of this document has been added to the digital edition.

